Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ruchelsman, J.), rendered March 4, 2002, convicting him of criminal sale of a controlled substance in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the trial court erred in discharging a missing juror without conducting a “reasonably thorough inquiry” into his whereabouts or waiting for two hours from the time set for trial (CPL 270.35 [2] [a]). The defendant’s claim is not preserved for appellate review because the defense counsel did not specifically object to the sufficiency of the court’s inquiry or state that the court had not waited a sufficient period of time before discharging the juror (see CPL 470.05 [2]; People v Peters, 175 AD2d 220, 221 [1991]; cf People v Jeanty, 94 NY2d 507, 514 [2000]; People v Jackson, 149 AD2d 532, 533 [1989]). Under the circumstances, we decline to review the defendant’s contention in the exercise of our interest of justice jurisdiction. Smith, J.P, Luciano, Crane and Rivera, JJ., concur.